Case 2:19-cr-00642-VAP Document 47 Filed 12/30/19 Page 1 of 2 Page ID #:315



 1   THOMAS P. O’BRIEN, State Bar No. 166369
     IVY A. WANG, State Bar No. 224899
 2   BROWNE GEORGE ROSS LLP
     801 South Figueroa Street Suite 2000
 3   Los Angeles, CA 90017
     Telephone: (213) 725-9800
 4   Facsimile: (213) 725-9808
     E-mail: tobrien@bgrfirm.com
 5
     EVAN J. DAVIS, State Bar No. 250484
 6   HOCHMAN SALKIN TOSCHER PEREZ P.C.
     9150 Wilshire Boulevard, Suite 300
 7   Beverly Hills, California 90212-3414
     Telephone: (310) 281-3200
 8   Facsimile: (310) 859-1430
     E-mail: davis@taxlitigator.com
 9
10   Attorneys for Defendant
     IMAAD SHAH ZUBERI
11
12                          UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14   UNITED STATES OF AMERICA,                     CASE NO.: 19-cr-00642-VAP
15                     Plaintiff,                  STIPULATION RE BRIEFING
                                                   SCHEDULE FOR DEFENDANT
16                          v.                     ZUBERI’S MOTION TO STRIKE
                                                   GOVERNMENT’S SENTENCING
17   IMAAD SHAH ZUBERI,                            POSITION
18                     Defendant.
19
20
21               Plaintiff United States of America and Defendant Imaad Shah Zuberi
22   stipulate as follows:
23               On December 26, 2019, Mr. Zuberi filed a Motion to Strike
24   Government’s Sentencing Position or, in the Alternative, to Limit the
25   Government to this Single Sentencing Position (“Motion”). (Dkt #44.) Mr.
26   Zuberi does not request a hearing on the Motion. Accordingly, the Court has
27   not scheduled a hearing date for the Motion.
28               THEREFORE, the government and Mr. Zuberi jointly request,
     1393698.1
        STIPULATION RE BRIEFING SCHEDULE FOR DEFENDANT ZUBERI’S MOTION TO STRIKE
                            GOVERNMENT’S SENTENCING POSITION
Case 2:19-cr-00642-VAP Document 47 Filed 12/30/19 Page 2 of 2 Page ID #:316



 1   propose, and stipulate that the Court set a briefing schedule as follows: the
 2   government’s opposition brief shall be due on January 10, 2020, and Mr.
 3   Zuberi’s reply, if any, shall be due on January 17, 2020.
 4   Dated: December 27, 2019          BROWNE GEORGE ROSS, LLP
 5                                By: By: /s/ Thomas P. O’Brien
                                          THOMAS P. O’BRIEN
 6
 7                                     HOCHMAN SALKIN TOSCHER
                                       PEREZ P.C.
 8
                                       By: /s/ Evan J. Davis
 9                                         EVAN J. DAVIS
10                                     Attorneys for Defendant
                                       IMAAD SHAH ZUBERI
11
12   Dated: December 30, 2019         NICOLA T. HANNA
                                      United States Attorney
13                                    BRANDON D. FOX
14                                    Assistant United States Attorney
                                      Chief, Criminal Division
15
                                      By:
16
                                          DANIEL J. O’BRIEN
17                                        ELISA FERNANDEZ
18                                        Assistant United States Attorneys
                                      Attorneys for Plaintiff
19                                    UNITED STATES OF AMERICA
20
21
22
23
24
25
26
27
28
     1393698.1                              2
        STIPULATION RE BRIEFING SCHEDULE FOR DEFENDANT ZUBERI’S MOTION TO STRIKE
                            GOVERNMENT’S SENTENCING POSITION
